Citation Nr: 0830691	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  99-11 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (R))
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
valvular regurgitation with premature ventricular 
contractions (PVCs), prior to October 16, 2000.

2.  Entitlement to a rating in excess of 30 percent for 
valvular regurgitation with PVCs, from October 16, 2000.

(The issue of service connection for left ear hearing loss is 
addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	African American PTSD 
Association




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
April 1978.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a February 2002 rating decision (issued 
in March 2002) in which the RO, inter alia, reopened the 
veteran's claim for service connection for heart disease, and 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for valvular regurgitation with PVCs,  
effective April 15, 1997.  The veteran filed a notice of 
disagreement (NOD) with the initial rating assigned in July 
2002; and the RO issued a statement of the case (SOC) in 
August 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2003.  In a November 2003 rating decision, the RO assigned a 
30 percent rating for valvular regurgitation with PVCs, 
effective October 16, 2000.

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  Moreover, although the RO granted a higher 
rating from October 16, 2000, as a higher rating for this 
disability is assignable before and after this date, and the 
veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as encompassing both 
matters set forth on the title page.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

In April 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In June 2005, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for further development and consideration.  After 
accomplishing some additional action, in May 2007, the AMC 
issued a supplemental SOC (SSOC) reflecting the continued 
denial of one of the veteran's higher rating claims.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the higher rating claims is warranted, even though 
such will, regrettably, further delay an appellate decision 
on these claims.

In June 2005, the Board remanded the claims for higher 
ratings for valvular regurgitation with PVCs for the RO to 
issue an SSOC reflecting consideration of additional evidence 
pertaining to the claims submitted by the veteran in October 
and December 2004, to obtain the results of an October 2003 
VA treadmill stress test, and to afford the veteran an 
additional heart examination to ascertain the severity of the 
veteran's valvular regurgitation with PVCs.

Review of the record reveals that,  on remand, additional 
records from the Madigan Army Medical Center covering the 
period from 1993 through June 7, 2007 were received in August 
2007, and the a report of November 2006 VA heart examination, 
showing S2 was slightly loud with S4 gallop heard and a mild 
aortic systolic murmur with a faint aortic diastolic murmur, 
were associated with the claims file.  However, treadmill 
exercise testing could not be done due to a hip problem that 
made the veteran unable to cooperate for the testing at that 
time.  Moreover, the Board notes that the results of an 
October 2003 VA treadmill stress test have yet to be 
associated with the claims file.  Thus, the November 2006 VA 
examiner was unable to review all medical records pertinent 
to the veteran's claim.  And, although the November 2006 VA 
examiner estimated that the veteran's metabolic equivalents 
(METs) were between 5 and 6 and the AMC issued an SSOC, the 
latter SSOC failed to address the matter of entitlement to an 
initial, compensable rating for valvular regurgitation with 
PVCs, prior to October 16, 2000.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).    Hence, on these facts, 
the Board has no alternative but to remand these matters for 
compliance with the prior remand. 

Given the absence of treadmill test results, as requested,  
the Board finds, initially,  that further examination 
findings are needed to evaluate the severity of his heart 
disability.  See 38 U.S.C.A. § 5103A (West 2002) ; 38 C.F.R. 
§ 3.159 (2008).  As such, the RO should arrange for the 
veteran to undergo another VA cardiovascular examination, by 
an appropriate physician, at a VA medical facility.  The 
veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claims for higher rating (as the original 
claims will be considered on the basis of evidence .  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the veteran, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The RO should obtain the 
veteran's medical records from the Madigan Army Medical 
Center dated since June 7, 2007, and from the Puget Sound VA 
Health Care System, to include the results of an October 2003 
VA treadmill stress test; as well as from the VA Medical 
Centers in Seattle and Tacoma, Washington, since October 11, 
2003.  The Board emphasizes that records generated by service 
department and VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records the 
identified medical facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 
Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's adjudication of the claims for higher ratings should 
include continued consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  Accordingly, these  matter are hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding 
records of treatment and/or evaluation of 
the veteran from the Madigan Army Medical 
Center (from June 7, 2007 to the present) 
and from the Puget Sound VA Health Care 
System for the Seattle and Tacoma VAMCs 
(from October 11, 2003 to the present), 
to  particularly include the results of 
an October 2003 VA treadmill stress test.  
The RO should follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards obtaining records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
higher rating claims that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA cardiovascular examination, by an 
appropriate physician, at a VA medical 
facility, to assess the severity of his 
valvular regurgitation with PVCs.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated special tests 
and studies should be accomplished (all 
results made available to the examining 
physician prior to the completion of his 
or her report), to include a laboratory 
determination of METs by exercise 
testing,  electrocardiogram, 
echocardiogram, and x-rays.  

With regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's valvular 
regurgitation with PVCs should be 
documented by the physician.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
higher rating on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claims for 
higher ratings for valvular regurgitation 
with PVCs should include continued 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).


